 



Exhibit 10.3



 

NOTE MODIFICATION AGREEMENT
AND ASSIGNMENT OF PROCEEDS

 

THIS NOTE MODIFICATION AGREEMENT AND ASSIGNMENT OF PROCEEDS (this (“Agreement”)
is executed effective as of the ___ day of _________ 2012, from BEHRINGER
HARVARD SHORT-TERM OPPORTUNITY FUND I LP, a Texas limited partnership
(“Assignor”), to BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability
company (“Assignee”).

 

RECITALS

 

A.                Assignor executed and delivered to Assignee that certain Fifth
Amended and Restated Unsecured Promissory Note dated as of March 29, 2011 (the
“Note”) in the original principal amount of up to Twenty Five Million Dollars
($25,000,000) payable to the order of Assignee.

 

B.                 In connection with a modification of the Note, Assignor and
Assignee have agreed to execute this Agreement.

 

1.                  Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

(a)                “Carpenter Net Sales Proceeds” means the sales proceeds
received by Assignor (or received by the Carpenter Owner) as a result of the
sale of the Carpenter Property to an independent buyer in an arm’s length
transaction, net of any indebtedness required to be paid from such proceeds and
net of closing costs.

 

(b)               “Carpenter Owner” means Behringer Harvard 250/290 Carpenter
LP, a Texas limited partnership.

 

(c)               “Carpenter Property” means that certain 539,368 square foot
office building and related real and personal property located at 250/290 E John
Carpenter, Irving, Texas, owned by the Carpenter Owner.

 

(d)               “Coit Net Sales Proceeds” means the sales proceeds received by
Assignor (or received by any subsidiary of Assignor that is a partner in the
Coit Owner) as a result of the sale of the Coit Property to an independent buyer
in an arm’s length transaction, net of any indebtedness required to be paid from
such proceeds and net of closing costs.

 

(e)                “Coit Owner” means Behringer Harvard 1221 Coit LP, a Texas
limited partnership.

 

(f)                “Coit Property” means that certain 128,753 square foot office
building and related real and personal property located at 1221 Coit Road,
Plano, Texas, owned by the Coit Owner.

 

(g)                “Landmark Owner” means Behringer Harvard Landmark LP, a Texas
limited partnership.

 

2.                  Extension of Maturity Date. The Note is hereby modified to
provide that the “Maturity Date” shall be May 31, 2014.

 



Note Modification Agreement and Assignment of ProceedsPage 1

 

 

3.                  Assignments. In order to secure payment of the Note,
Assignor hereby assigns to Assignee the following: (a) the Carpenter Net Sales
Proceeds; (b) the Coit Net Sales Proceeds; (c) all amounts received by Assignor
(or received by Landmark Owner, its subsidiary) under that certain Earn Out
Agreement dated as of June 10, 2011, executed between Landmark Owner and
Crow-Billingsley Investment Company, a Texas corporation; and (d) all amounts
received by Assignor under that certain Earnout and Services Agreement dated as
of January 18, 2012, executed between Assignor and various entities related to
Crow-Billingsley Investment Company. Subject to the provisions of Section 6
below, the Carpenter Net Sales Proceeds, the Coit Net Sales Proceeds and the
amounts described in clauses (c) and (d) of the preceding sentence, as
applicable, shall be paid to Assignee no later than the next business day
following the date that Assignor (or the Carpenter Owner or the Coit Owner or
the Landmark Owner, as the case may be) receives such proceeds. Assignee shall
apply such proceeds towards payment of the Note.

 

4.                  Time of the Essence. Time is of the essence of each
obligation of Assignor hereunder.

 

5.                  Covenant as to Further Assurances. Assignor will (and will
cause the Carpenter Owner and the Coit Owner and the Landmark Owner to) from
time to time hereafter execute and deliver such further instruments and take
such further action as may be reasonably requested by Assignee to carry out the
purposes of this Agreement.

 

6.                  No Violation of Existing Loan Documents. If any provision of
this Agreement violates the provisions of any loan document (including, without
limitation, any subordination agreement) to which Assignor or Assignee is a
party, such provision shall be deemed modified (or deleted if necessary) to the
extent necessary to cause Assignor or Assignee, as the case may be, to be in
compliance with such loan document. Without limiting the generality of the
preceding sentence, this Agreement is subject to the terms of any subordination
agreement executed by Assignee for the benefit of any other creditor of
Assignor.

 

7.                  Binding Effect. The terms, provisions, representations and
warranties herein contained shall inure to the benefit of, and bind the parties
hereto and their respective heirs, devisees, representatives, successors and
assigns.

 

8.                  Counterparts. This Agreement may be executed in any number
of counterparts with the same effect as if all parties hereto had signed the
same document. All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

9.                 Applicable Law. This Agreement is performable in Dallas
County, Texas and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of the State of Texas.

 

10.              Miscellaneous. Within this Agreement, words of any gender shall
be held and construed to include any other gender, and words in the singular
number shall be held and construed to include the plural, unless the context
otherwise requires. Captions in this Agreement are intended for convenience only
and are not to be considered in interpreting the provisions hereof. The parties
agree that time is of the essence with respect to this Agreement.

 

 

[Signature Page Follows]

 



Note Modification Agreement and Assignment of ProceedsPage 2

 

 



IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first written above.

 

 







  ASSIGNOR:       BEHRINGER HARVARD
SHORT-TERM OPPORTUNITY FUND I LP
a Texas limited partnership    

 

  By: Behringer Harvard Advisors II LP,
a Texas limited partnership,   its general partner      

 

    By:               Name:               Title:                  

 

  ASSIGNEE:       BEHRINGER HARVARD HOLDINGS, LLC,   a Delaware limited
liability company    

 





  By:           Name:           Title:  

 



Note Modification Agreement and Assignment of ProceedsPage 3

 

 

CONSENT OF OWNERS

 

The undersigned execute this Agreement for the purpose of acknowledging their
consent thereto and their agreement to apply the Carpenter Net Sales Proceeds,
the Coit Net Sales Proceeds and the amounts described in Section 3(c) above as
provided in this Agreement.

 

 

  BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership

 

  By: Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company,
its general partner

  

    By:               Name:               Title:  

 

 

 



  BEHRINGER HARVARD 250/290 Carpenter LP,
a Texas limited partnership

 

  By: Behringer Harvard 250/290 Carpenter GP, LLC,
a Texas limited liability company,
its general partner

  

    By:               Name:               Title:  

 

 

 





  BEHRINGER HARVARD LANDMARK LP,
a Texas limited partnership

 

  By: Behringer Harvard Landmark GP, LLC,
a Texas limited liability company,
its general partner

  

    By:               Name:               Title:  

  





Note Modification Agreement and Assignment of ProceedsPage 4

